Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 2/22/2022.
2.    Claims 1-25 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (“Kanai”), U.S. Patent Publication No. 2005/0066330 and Brakmo et al. (“Brakmo”), U.S. Patent Application Publication No. US 20030105983 A1
Regarding Claims 12 and 23-24, Kanai teaches a system comprising:
a central processing unit (CPU) [system CPU];
a power management unit (PMU) (power saving controller 17) coupled to the CPU [Para: 0087]; and
ratio of time interval T … corresponding to a one period” is based on standby entry/exit time) and Fig-12], and wherein the CPU is configured to determine an operating point on a performance curve based on the recorded standby entry and exit data points [Para: 0139(“operative speed control operation to operate … speed lower than the maximum operating speed (100%) based on the ratio computed in S3”) and 140; Fig-14(S4-S5)]. Kanai does not disclose expressly CPU is configured to determine an operating point on a performance curve based on an aggregation of the recorded standby entry and exit data points.
	In the same field of endeavor (e.g., …) Brakmo teaches monitoring standby entry and exit points [Para: 0007(determining a first duration to a next expected event X, i.e., duration of standby state and exit from it) and a CPU is configured to determine an operating point [Para: 0048(at step 106)] on a performance curve based on an aggregation of a recorded standby entry and exit data points [Para: 0043(heuristics may be used to estimate whether or not the processor load is currently light … if the processor is spending more than Y % of its time (for example, 80%) in the operating system idle loop, … values of X and Y will depend on the particular implementation and system components, and may be determined in a number of different ways.  For example, every so often (e.g. 10 to 100 times per second, or upon entering the processor the processor 12 may determine Y from a value taken over an interval of time, or take a moving average over several previous intervals of time”) and Fig-2].
	Accordingly, one of ordinary skill in the art the time of the invention was made to have modified Kanai’s teachings of CPU is configured to determine an operating point on a performance curve based on the recorded standby entry and exit data points with Brakmo’s teachings of a CPU is configured to determine an operating point on a performance curve based on an aggregation of a recorded standby entry and exit data points for the purpose of reducing power consumption to improve battery life in order to compute faster and complex processing in portable device [Brakmo, Para: 0002].
Regarding Claim 13, Kanai teaches wherein the PMU is configured to: sequence the CPU into instances of standby mode operation upon notification that the CPU is in a low power state (dash lined time end of time T1 in period 1), initiate active-mode operation of the CPU when the time tracking element is activated, and initialize software instructions of the software workload [Fig-12(beginning of T1 in period 2)].
Regarding Claims 14, Kanai teaches wherein the CPU is configured to evaluate the recorded standby entry and exit data points based on standby periodicity and standby regularity [Para: 0134(as it determines “VPU0 performs no operations from the execution terms A1, B1 and C1 of tasks A, B and C in period 1 to the start of the period 2” where the determination is made from stored standby entry/exit data), 0138(“computes a ratio of time interval T … corresponding to a one period” is based on standby entry/exit time) and Fig-12].
Regarding Claims 15 and 19, Kanai teaches wherein an alarm triggered by the time tracking element is configured to provide subsequent initiations of active mode operation of the CPU [Para: 0015 0118 and 0120(when scheduled task is performed)].
Regarding Claims 16 and 25, Kanai teaches wherein the PMU is configured to provide an operating voltage and a clock signal to enact a second operating point [Para; 0140(“operating system determines an operating speed (clock frequency)” which also has respective voltage)].
Regarding Claims 17, Kanai teaches wherein the performance curve corresponds to a dynamic voltage frequency scaling (DVFS) curve or a body-biasing for frequency scaling at ISO- voltage curve [Para: 0088, 0091 and 0140(“controlling the clock frequency of clock signal supplied to each VPU”)].
Regarding Claim 18, Claim 18 is rejected on grounds corresponding to the reasons given above for claim 12 and Brakmo further teaches wherein determining the performance mode is based on at least determining a cost of changing the particular operating point [Para: 0016(prior to entering sleep state, determining a cost of energy based on “minimum sleep duration is the duration below which it would consume more energy to enter the sleep state and subsequently enter the running state than it would be consumed to idle the processor for the same duration”)].
Regarding Claims 20, Kanai teaches wherein determining the performance mode is based on one or more of:
evaluating the recorded standby entry data points and recorded standby exit data points [Para: 0139(“operative speed control operation to operate … speed lower than the maximum operating ratio computed in S3” where the “ratio of time interval T … corresponding to a one period” is based on standby entry/exit time); Fig-14(S4-S5)];

determining a power supply latency,
determining time intervals of the software workload, and
determining time intervals of transitions from the active-mode operation to the standby-mode operation and the standby-mode operation to the active-mode operation.
Regarding Claim 21, Kanai teaches wherein evaluating the recorded standby entry data points and recorded standby exit data points comprises: computing a duty cycle and a minimum time interval for the standby-mode operation, wherein the duty cycle corresponds to a quotient of a weighted active time interval and a weighted standby time interval of the software workload [Para 0134-0140; Fig-14].
Regarding Claim 22, Claim 22 is rejected on grounds corresponding to the reasons given above for claim 15 and Brakmo further teaches sequencing the CPU into a standby-mode operation [Para: 0134(“VPU0 performs no operations from the end of execution terms A1, B1 and C1 of tasks A, B and C in period 1 …”) and Fig-12(transition from active mode T1 to dash lined period)].
Brakmo teaches receiving, from the CPU, software instructions indicating that the CPU is in a sleep-mode [Fig2(102); 
Allowable Subject Matter
4.	Claims 1-11 are allowed.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 12, 18 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187